Citation Nr: 0126507	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  00-24 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1969.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied 
service connection for post-traumatic stress disorder (PTSD).  
The veteran has been represented throughout this appeal by 
the American Legion.  


REMAND

The veteran asserts that service connection is warranted for 
PTSD as the claimed disorder was precipitated by his Vietnam 
combat experiences.  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2001); a link, established by medical 
evidence, between the veteran's current symptoms and an 
inservice stressor; and credible supporting evidence that the 
claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2001).  See also Moreau v. Brown, 9 Vet. App. 389 
(1996); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran's service personnel records indicate that he 
served with the Marine Corps in the Republic of Vietnam 
between July 9 and July 15, 1966.  While in Vietnam, he was 
attached to "FLSG-A Supply Company, 3rd Service Battalion, 
Force Logistic Support Command."  He was ordered from 
Vietnam when he was found to be under the age of 18.  

In reviewing the record, the Board observed that a June 1976 
written statement from R. Don Bryan, M.D., conveys that the 
veteran reported having been exposed to mortar fire while in 
the Republic of Vietnam.  An October 1983 written statement 
from James M. Carlisle, III, M.D., notes that the veteran 
reported having sustained a mortar blast injury while riding 
on a tank in Vietnam.  A June 1987 VA treatment record states 
that the veteran reported having been in close proximity to a 
mortar shell burst.  

A November 1997 Comprehensive Psychosocial evaluation from 
Charles W. Presson, M.A., M.S., L.M.H.C., conveys that the 
veteran reported that: he had served in the Republic of 
Vietnam; had driven a vehicle in a convoy which was attacked 
by the enemy; and saved the occupants of a vehicle destroyed 
in the same attack.  The veteran was diagnosed with PTSD.  In 
a September 1998 written statement, the veteran advanced 
that: he had flown to the Republic of Vietnam aboard a C-130 
aircraft which landed at Phu Bai, Vietnam and immediately 
came under enemy gunfire; he had been assigned to "Company 
F/SU-2" as a tracked vehicle mechanic; he went out on 
patrols at night which did not encounter the enemy; he 
underwent uniform and rifle inspections which came under 
enemy fire; he had been sent by his First Lieutenant to drive 
in a convoy of "M-109's" which was subsequently attacked by 
enemy forces; his vehicle had been struck by enemy fire; he 
was knocked unconscious and many of his crew members were 
severely injured; and he had awakened one morning to find a 
buddy dead with his throat slit.  

The report of a September 1999 Department of Veterans Affairs 
(VA) examination for compensation purposes notes that the 
veteran's claims file and other clinical documentation was 
not available for review.  The veteran reported that: he had 
spent less than a month in Vietnam with the Marine Corps; had 
been assigned to a unit which guarded the Phu Bai Airport; 
went out on patrols which had been ambushed; came under enemy 
rocket fire; drove a vehicle which was set ablaze by enemy 
fire; and had his ear drums "blown" by a nearby mortar 
shell explosion.  The veteran was diagnosed with PTSD and an 
associated not otherwise specified depressive disorder.  

The veteran's specific psychosocial stressors have apparently 
not been submitted to the Headquarters, United States Marine 
Corps, Personnel Management Support Branch for verification.  
Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that examinations for compensation 
and pension purposes conducted without contemporaneous review 
of the veteran's claims file are deficient for rating 
purposes.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should submit the veteran's 
specific statements as to his alleged 
inservice stressors to the Headquarters, 
United States Marine Corps, Personnel 
Management Support Branch for 
verification.  

2.  The RO should then schedule the 
veteran for a VA psychiatric examination 
in order to determine the current nature 
of any psychiatric disorder present 
together with the proper diagnosis 
thereof.  All indicated tests and studies, 
including psychological testing, should be 
accomplished and the findings then 
reported in detail.  If a diagnosis of 
PTSD is advanced, the examiner should 
identify the specific stressors supporting 
such a diagnosis.  The claims file, 
including a copy of this REMAND, should be 
made available to the examiner.  The 
examination report should reflect that 
such a review was conducted.  

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.159, 3.326(a)) are fully met.  

4.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD with express 
consideration of the applicability of 38 
U.S.C.A. § 1154 (West 1991); 38 C.F.R. 
§§ 3.304(f), 4.125 (2001); and the 
Court's holding in Cohen v. Brown, 10 
Vet. App. 128 (1997).  If the claim 
remains denied, the veteran and his 
accredited representative should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn regarding the 
final disposition of the veteran's claim.  



		
	J. T. Hutcheson
Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


